DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 and 27-29 in the reply filed on 11/15/22 is acknowledged.

Claim Objections
Claims 11 and 13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must be set forth in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorneburg (US 3,828,585).
	Thorneburg teaches the invention as claimed including  denim-like knitted fabric comprising thermoplastic yarns (orlon), wherein said thermoplastic yarns inherently provides stiffness to said fabric since it is plaited with the other knitted yarns. Regarding claim 2, the denim-like knitted fabric is made into jeans, leisurewear, casualwear, a waistband, or a zip fly.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thorneburg.
As indicated at column 2, paragraph 2, the knitted fabric is made of cotton yarns (Y2), thermoplastic yarns (Y3) and nylon (Y1) yarns. However the color of the yarns is not set forth as indigo and white with a twill knitting pattern. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention 
to choose from different colors including indigo and white a twill knitting pattern in order to optimize the aesthetic appeal of the garment. 

Claims 27-29 are is rejected under 35 U.S.C. 103 as being unpatentable over Sciacca et al. (6,460,380) in view of Thorneburg.
The disclosure of Sciacca et al. sets forth knitted jean (pants, figure 15) comprising the knitted fabric and at least one seamless pocket (3, 3a). However the knitted fabric is not set forth as being denim like as in applicant’s claim 1. Thorneburg teaches the specific fabric of claim 1 as set forth above int eh rejection to claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pants of Sciacca with the knit fabric as shown by Thorneburg in order to provide the knit pants with a denim appearance as shown by Thorneburg.  Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket as thin mesh in order to optimize comfort of the pocket on the wearer. Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the knitted pants with a zipper and catch n order to allow for removal of the knitted pants. 



Allowable Subject Matter
Claims 4-10, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 15-24 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw